              Case 3:20-cr-01093-WVG Document 20 Filed 04/15/20 PageID.21 Page 1 of 1
AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                           Pagel of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A ~MI~te'CASE
                                     V.                                     (For Offenses Committed On oiAnarNQv~~llJ,;.Jl987)



                   J Trinidad Maqueda-Aguilar                                Case Number:        2fillfll"-W@91"'5Wjl')G3: I Lt



REGISTRATION NO. 92994298                                                                      '';'\-'·                 DSPUTY

THE DEFENDANT:
 IZl pleaded guilty to count(s) I of Superseding Information
 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                         Count Number(s)
8: 1325(a)(l)                     Improper Entry by an Alien (Misdemeanor)                                  ls

 D The defendant has been found not guilty on count(s)
                                                                         -----~------------~
 IZl Count(s) _I ?_funderlying Information                                   dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                Time Served


 IZl Assessment: $10 WAIVED          IZl Fine: WAIVED
IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          April 14, 2020
                                                                          Date oflmposition of Sentence


                                                                          wJ~
                                                                          HONORABLE WILLIAM V. GALLO
                                                                          UNITED STATES MAGISTRATE JUDGE




                                                                                                                20-cr-01093-WVG
